Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The Applicant' s amendment filed on March 29, 2022 was received.  Claims 1, 3, and 5-7 were amended.  Claims 15-24 were newly added.  Support for the amendments can be found in paragraphs [0015], [0016], [0022], [00245], [0025], [0068], [0082], and [0084] of the specification.  

The text of those sections of Title 35, U.S.C. code not included in this action can be found in the prior Office action issued on February, 03, 2022. 

Claim Rejections
The claim rejections under 35 U.S.C. 102(a)(1) as being anticipated by Matsumura et al. (US 2016/0314984 A1), on claims 1-12 are withdrawn because the claims have been either amended or cancelled.  Support for the amendments can be found in paragraphs [0015], [0016], and [0068] of the specification.  
The rejections on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1 of US Patent No. US 9,620,378 B1 (‘378), on Claims 1 is withdrawn because the claim has been amended.


Reasons for Allowance
Claims 1, 3, 5-10, and 15-24 are allowed.  The closest prior arts of record, Matsumura et al., does not teach nor suggest performing the surface layer comprising a first region which comprises a metal atom and a second region which does not comprise the metal atom included in the first region; and removing with a rinse agent a portion of the coating film formed on the second region while keeping a portion of the coating film formed on the first region remained, the polymer comprising- a main chain comprising at least one structural unit selected from the group consisting of: a structural unit derived from substituted or unsubstituted styrene, a structural unit derived from (meth)acrylic acid or a (meth)acrylic acid ester; and a structural unit derived from substituted or unsubstituted ethylene; and a functional group attached to at least one end of the main chain,  the functional group being at least one selected from the group consisting of: a group represented by a formula (1); a group comprising a carbon-carbon triple bond; and a group comprising an aromatic hydroxy group as a whole as stated in the claim.  Please also see Applicant’s remarks filed on March 26, 2022. 

X reference cited by Common Citation Document:
X JP2016018133 A does not teach nor suggest performing the surface layer comprising a first region which comprises a metal atom and a second region which does not comprise the metal atom included in the first region; and removing with a rinse agent a portion of the coating film formed on the second region while keeping a portion of the coating film formed on the first region remained as stated in the claim

X JP 2017125182A does not teach nor suggest performing the surface layer comprising a first region which comprises a metal atom and a second region which does not comprise the metal atom included in the first region; and removing with a rinse agent a portion of the coating film formed on the second region while keeping a portion of the coating film formed on the first region remained, and and a functional group attached to at least one end of the main chain,  the functional group being at least one selected from the group consisting of: a group represented by a formula (1); a group comprising a carbon-carbon triple bond; and a group comprising an aromatic hydroxy group as a whole as stated in the claim.

X WO2014111980 A1 does not teach nor suggest performing the surface layer comprising a first region which comprises a metal atom and a second region which does not comprise the metal atom included in the first region; and removing with a rinse agent a portion of the coating film formed on the second region while keeping a portion of the coating film formed on the first region remained, and and a functional group attached to at least one end of the main chain,  the functional group being at least one selected from the group consisting of: a group represented by a formula (1); a group comprising a carbon-carbon triple bond; and a group comprising an aromatic hydroxy group as a whole as stated in the claim.

X WO2017010327A1 does not teach nor suggest performing the surface layer comprising a first region which comprises a metal atom and a second region which does not comprise the metal atom included in the first region; and removing with a rinse agent a portion of the coating film formed on the second region while keeping a portion of the coating film formed on the first region remained, the polymer comprising- a main chain comprising at least one structural unit selected from the group consisting of: a structural unit derived from substituted or unsubstituted styrene, a structural unit derived from (meth)acrylic acid or a (meth)acrylic acid ester; and a structural unit derived from substituted or unsubstituted ethylene; and a functional group attached to at least one end of the main chain,  the functional group being at least one selected from the group consisting of: a group represented by a formula (1); a group comprising a carbon-carbon triple bond; and a group comprising an aromatic hydroxy group as a whole as stated in the claim.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAI YAN ZHANG whose telephone number is (571)270-7181.  The examiner can normally be reached on MTTHF.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAH-WEI YUAN can be reached on 571-272-1295.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
	/HAI Y ZHANG/           Primary Examiner, Art Unit 1717